Case: 22-1754    Document: 51      Page: 1    Filed: 10/25/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

         JOSHUA KIMMEL, AMANDA WOLFE,
                   Petitioners

                              v.

        SECRETARY OF VETERANS AFFAIRS,
                    Respondent
              ______________________

                         2022-1754
                   ______________________

     Petition for review pursuant to 38 U.S.C. Section 502.
                   ______________________

                       ON MOTION
                   ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 REYNA, Circuit Judge.
                         ORDER
     Petitioners Joshua Kimmel and Amanda Wolfe move,
 inter alia, for summary disposition of their petition for re-
 view. The Secretary of Veterans Affairs opposes that mo-
 tion and moves to dismiss the petition as moot or stay it
 until the Department of Veterans Affairs (VA) publishes a
 revised rule.
Case: 22-1754     Document: 51      Page: 2    Filed: 10/25/2022




 2                  KIMMEL   v. SECRETARY OF VETERANS AFFAIRS



     This petition concerns 38 U.S.C. § 1725, which requires
 the VA to reimburse veterans for the cost of emergency care
 received at non-VA facilities but prohibits reimbursement
 for “any copayment or similar payment that the veteran
 owes the third party or for which the veteran is responsible
 under a health-plan contract,” 38 U.S.C. § 1725(c)(4)(D).
 Relying on that prohibition, the VA promulgated the regu-
 lation that is the subject of this petition, 38 C.F.R.
 § 17.1005(a)(5), to exclude reimbursements “for any copay-
 ment, deductible, coinsurance, or similar payment.”
     In a prior proceeding, Ms. Wolfe (and another claim-
 ant) petitioned the Court of Appeals for Veterans Claims
 for a writ of mandamus to enjoin the VA from denying re-
 imbursement for coinsurance payments incurred during
 emergency medical visits to non-VA facilities. The Veter-
 ans Court held § 17.1005(a)(5) was inconsistent with
 § 1725. On appeal, this court similarly held that Ms. Wolfe
 had a clear legal right to relief with regard to coinsurance
 but that she had alternative avenues for relief, including
 review pursuant to 38 U.S.C. § 502. Wolfe v. McDonough,
 28 F.4th 1348, 1354–60 (Fed. Cir. 2022). This petition un-
 der section 502 then followed.
      Under section 502, this court will hold unlawful and set
 aside a rulemaking action of the Secretary that is “arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law.” 5 U.S.C. § 706(2)(A); Mortg. Invs.
 Corp. v. Gober, 220 F.3d 1375, 1377–78 (Fed. Cir. 2000).
 And we may grant summary disposition where “the posi-
 tion of one party is so clearly correct as a matter of law that
 no substantial question regarding the outcome . . . exists.”
 Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
 Here, petitioners argue that there is no question that
 § 17.1005(a)(5) as written is unlawful, given our prior ex-
 planation in Wolfe that “coinsurance is the very type of par-
 tial coverage that Congress did not wish to exclude from
 reimbursement” under § 1725. 28 F.4th at 1356.
Case: 22-1754     Document: 51     Page: 3    Filed: 10/25/2022




 KIMMEL   v. SECRETARY OF VETERANS AFFAIRS                  3



      The Secretary does not challenge that decision. In fact,
 he states that the VA has “recently decided to revise section
 17.1005(a)(5) to remove the bar on reimbursing coinsur-
 ance,” and that the Department “recently began processing
 claims for reimbursement of coinsurance.” ECF No. 25
 at 2. The Secretary argues that, in light of these actions
 taken after the petition was filed, see Appx 2, the petition
 has become moot. We disagree. It is undisputed that the
 regulation at-issue has not been repealed or amended, and
 it is well established that voluntary cessation of allegedly
 unlawful conduct ordinarily will not moot a controversy
 and prevent its adjudication by a federal court, see City of
 Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 & n.10
 (1982) unless “it is impossible for a court to grant any ef-
 fectual relief whatever to the prevailing party,” Knox v.
 Serv. Emps. Int’l Union, Loc. 1000, 567 U.S. 298, 307 (2012)
 (internal quotation marks and citations omitted). Relief is
 available here, because as even the Secretary notes, we
 may still “set aside the coinsurance provision in 38 C.F.R.
 § 17.1005(a)(5),” ECF No. 25 at 14.
     For the reasons explained in Wolfe, we hold that 38
 C.F.R. § 17.1005(a)(5)’s exclusion of coinsurance reim-
 bursement is invalid and direct the VA to undertake expe-
 dited rulemaking, in which it shall rescind § 17.1005(a)(5)’s
 exclusion for coinsurance and revise the regulation con-
 sistent with Wolfe. This expedited rulemaking is to be con-
 cluded within 120 days from the date of this order. If the
 VA cannot conclude rulemaking within 120 days of this or-
 der, it may move for a reasonable extension of time. While
 the VA promulgates a revised regulation, the VA is di-
 rected to process claims for reimbursement consistent with
 § 1725, including reimbursement for eligible coinsurance
 claims.
     Accordingly,
Case: 22-1754     Document: 51     Page: 4     Filed: 10/25/2022




 4                  KIMMEL   v. SECRETARY OF VETERANS AFFAIRS



     IT IS ORDERED THAT:
     (1) ECF Nos. 5 and 6 are granted, and the petition for
 review is granted-in-part such that 38 C.F.R.
 § 17.1005(a)(5) is vacated to the extent that it operates to
 allow the Department to deny reimbursement for coinsur-
 ance payments incurred during emergency medical visits
 to non-VA facilities. The case is remanded for proceedings
 consistent with this order.
      (2) Within 60 days from the date of filing of this order,
 the Secretary is directed to submit to this court a status
 report under this docket number, briefly stating the status
 of efforts taken to date to rescind 38 C.F.R. § 17.1005(a)(5)
 to the extent provided above and to revise the regulation.
     (3) The remaining motions are denied.
     (4) Each side shall bear its own costs.
                                     FOR THE COURT

 October 25, 2022                    /s/ Peter R. Marksteiner
      Date                           Peter R. Marksteiner
                                     Clerk of Court